IN THE SUPREME COURT OF THE STATE OF NEVADA


                        AMTRUST FINANCIAL SERVICES,                             No. 82671
                        INC.; AND SECURITY NATIONAL
                        INSURANCE COMPANY,
                        Petitioners,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                                                                                  FILED
                        IN AND FOR THE COUNTY OF                                   DEC 2 9 2021
                        CLARK; AND THE HONORABLE                                  GLIZABE1N A. BROWN
                                                                                CLERK9F SUPRGME COURT
                        CRYSTAL ELLER, DISTRICT JUDGE,
                                                                               BY 5
                        Respondents,                                                 cepurf CLERK 11

                          and
                        GABOR VICZKO, INDIVIDUALLY AND
                        AS TRUSTEE OF THE LETOSKETI
                        TRUST; BALAZS LEVY; L/P
                        INSURANCE SERVICES, INC.; AND
                        DIANA DECKER,
                        Real Parties in Interest.

                             ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                                    This original petition for a writ of mandamus challenges district
                        court orders (1) denying a motion to enforce a settlement agreement, (2)
                        denying a motion for reconsideration, and (3) granting a motion to enforce
                        a partial settlement.
                                    A writ of mandamus is available to compel a district court to
                        perform an act the law requires or to control an arbitrary or capricious
                        exercise of discretion. NRS 34.160; Intl Game Tech., Inc. v. Second Judicial
                        Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). Mandamus is an
                        extraordinary remedy, and the decision to entertain a petition requesting
                        such is within this court's discretion. Smith v. Eighth Judicial Dist. Court,
                        107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). A writ petition is a

SUPREME COURT
     OF
   NEVADA

4.proper avenue for relief "where there is not a plain, speedy and adequate
remedy in the ordinary course of law." NRS 34.170. However, this court
has consistently held that "the right to appeal is generally an adequate legal
remedy that precludes writ relief." Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 224, 88 P.3d 840, 841 (2004). Petitioners carry the burden to
demonstrate to this court that extraordinary writ relief is warranted. Id. at
228, 88 P.3d at 844.
            Having reviewed the petition, answers, reply, and supporting
documentation, we are not convinced that our intervention by extraordinary
relief is warranted in this matter. The petitioners have an adequate• remedy
in the form of an appeal from any final adverse judgment. Pan, 120 Nev. at
225, 88 P.3d at 841. Accordingly, we
            ORDER the petition DENIED.




                                                                    J.
                                    Parraguirre


                                                                    J.
                                    Stiglich


                                                                    J.
                                    Silver




cc:   Hon. Crystal Eller, District Judge
      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
      Christensen Law Offices, LLC
      Hall Jaffe & Clayton, LLP
      Eighth District Court Clerk


                                       2